Citation Nr: 0203925	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  99-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to disability compensation for right eye vision 
loss as a result of treatment at a Department of Veterans 
Affairs medical facility in February 1998, under the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In February 2001, the Board 
remanded the veteran's claim to the RO for further 
evidentiary development.

The veteran was scheduled for a Board hearing in Washington, 
D.C., in January 2001 but, in December 2000, he submitted a 
written request to cancel that hearing and did not request 
that the hearing be rescheduled.  As a result, the Board 
believes all due process requirements were met with regard to 
his hearing request.


FINDINGS OF FACT

1.  In December 1998, the RO received the veteran's claim of 
entitlement to disability benefits pursuant to 38 U.S.C.A. 
§ 1151.

2.  A preponderance of the competent and probative medical 
evidence of record is against a finding that right eye vision 
loss was caused by VA medical care furnished to the veteran 
in February 1998, and even if such vision loss were found to 
have been caused by VA medical care, the medical evidence is 
against a finding that it was the proximate result of fault 
on the part of VA in furnishing such care, or that it was the 
proximate result of an event not reasonably foreseeable in 
the furnishing of such care.




CONCLUSION OF LAW

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability resulting from treatment at a Department of 
Veterans Affairs medical facility in February 1998, including 
right eye vision loss, is not warranted.  38 U.S.C.A. §§ 
1151, 5107 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.358 
(2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In December 1998, the veteran submitted a claim for 
disability benefits under 38 U.S.C.A. § 1151.  He indicated 
that, on February 5, 1998, he had experienced a visual 
disturbance in his right eye for which he sought treatment at 
the VA Life Support Clinic.  The veteran said he was seen by 
a physician who told the veteran that he would refer him to 
an ophthalmologist at the VA eye clinic (evidently to be 
seen) within one to two weeks.  The veteran continued to 
experience visual disturbances in his right eye and returned 
to the Life Support Clinic on February 8, 1998.  At that 
time, the examining physician called in an ophthalmologist 
who examined the veteran's eyes.  According to the veteran's 
statement, he was advised that he had lost his right eye 
vision due to a stroke in his eye.

Medical records from the VA Medical Center (VAMC) in Augusta, 
Georgia, dated from February 1998 to March 1999, document 
that, on February 5, 1998, the veteran was seen for 
complaints of blurred vision in his right eye.  The examiner 
noted that the veteran had no eye pain, used eyeglasses, and 
had incurred no trauma in the right eye.  His last eye 
examination had been four years before.  The veteran's visual 
acuity in both his right and left eyes was 20/100, 
uncorrected, and 20/50, corrected.  Clinical examination of 
the veteran's right eye showed white sclera, that extraocular 
movement was full and that fields were normal.  The medical 
record further indicates that the veteran was referred to the 
VA eye clinic for a follow-up examination.  According to a 
treatment record dated February 8, 1998, the veteran had 
suffered a central retinal arterial occlusion of the right 
eye, and an echocardiogram was requested to rule out a 
cardiac source of embolism.  

The VA records show that the veteran was examined again on 
February 12, 1998, and the clinical entry indicates that 
there was no record of the veteran's February 8th examination 
his chart.  He denied having had seizure activity for nearly 
one year, and it was noted that his right eye vision was 
totally out but he currently had partial vision.  It was also 
noted that the veteran had an inferior field (visual field) 
defect, and the clinical impression was partial retinal 
artery occlusion with a need to rule out embolic source.  The 
examiner further noted that the veteran had extensive 
arteriosclerotic disease, so cerebrovascular disease was 
highly likely.  Further tests were ordered.  Results of a 
carotid duplex scan performed the next day revealed plaque in 
both bifurcations of no hemodynamic significance.

According to a VA record entry dated February 17, 1998, the 
veteran was telephoned regarding the results of the carotid 
Doppler study.  It was noted that he took one ASA (aspirin) 
daily, and that his right eye hemianopsia was not 
progressing.  The veteran was examined at the VA eye clinic 
on February 23, 1998, as a follow-up to the initial February 
5th referral.  He reported decreased right eye vision two 
weeks earlier when he went to bed, with possibly some 
improvement.  The clinical impression was central retinal 
artery occlusion in the right eye that, the eye specialist 
opined, was most likely arteriosclerotic in origin 
considering the veteran's history.  Glaucoma was also 
suspected.

The later-dated VA medical records reveal that the veteran 
was seen regularly and include an impression of status post 
central retinal artery occlusion without "NV" (near or naked 
vision).  In October 1998, he was seen in the VA clinic on an 
emergency basis for right eye bleeding described in the 
record as a subconjunctival hemorrhage.  He reported being 
able to see light only in his right eye since February 1998.  
A VA eye specialist noted that the etiology of the veteran's 
right eye hemorrhage was unknown. 

In June 1999, the veteran submitted a portion of an undated 
newspaper article from The Augusta Chronicle.  The article 
indicates that the warning signs of a stroke include sudden 
dimness or loss of vision, particularly in one eye.

At his September 1999 personal hearing at the RO, the veteran 
testified that he had presented at the hospital because he 
experienced intermittent right eye blinking and on-and-off 
vision.  His vital signs were taken by a nurse who gave him a 
chart reading and, at the time, his right eye blinked back 
into a norm like his left eye.  He was apparently examined by 
a general practitioner who referred him for further 
examination by an ophthalmologist.  The veteran said he 
returned to the hospital on February 8, 1998, because he lost 
his right eye vision.  He said he was examined by an 
ophthalmologist who said he had suffered a loss of 
circulation.  Other eye doctors told the veteran he had 
suffered a stroke in his right eye.  The veteran stated that 
a physician said it was possible his sight could have been 
saved if he had been immediately treated with medication used 
to counteract strokes.  The veteran and his wife maintained 
that he should have been seen by an ophthalmologist on 
February 5, 1998, when he initially visited the VA clinic, 
and that the subsequent delay in diagnosis caused the loss of 
his right eye.

In a November 2000 statement, T.P.T., M.D., a VA physician, 
said that the veteran had suffered the ocular equivalent of a 
"stroke" to the right eye that left him with only hand-motion 
vision.  The condition was called a central retinal artery 
occlusion, and had a permanent and devastating effect on 
vision.  

Pursuant to the Board's February 2001 Remand, the veteran 
underwent a VA ophthalmologic examination in August 2001.  
According to the examination report, the VA physician 
reviewed the veteran's claims folder.  The physician noted 
that the record showed that the veteran was seen on February 
5, 1998, with complaints of decreased vision in the right 
eye.  Evaluation at that time revealed the visual acuity to 
be equal in each eye, 20/100 without glasses and 20/50 with 
glasses.  The pupils were equal, reactive, and field full to 
confrontation.  No fundus abnormalities were seen.  The 
August 2001 examiner noted that the the February 1998 
examiner had felt that the veteran's problem might be 
refractive, since he had not had an eye examination for five 
years, and requested a routine ophthalmologic consultation.  
It was further noted, historically, that the veteran had 
returned on February 8, 1998, and was diagnosed with a 
central retinal artery occlusion (CRAO) of the right eye, 
although there was no record of this exam available (the 
absence of this record is noted on the February 12th record 
entry).  It was noted that neurological and echocardiological 
consultations were requested, and each indicated a diagnosis 
of CRAO.  The history further showed that, on February 23, 
1998, the originally requested ophthalmologic consultation 
was performed.  It was noted that the history indicated that 
the veteran said his right eye vision had decreased overnight 
about two weeks earlier, and he noticed trouble focusing when 
he went to bed, with possibly some improvement.  Vision of 
the right was "count fingers."  An afferent pupillary defect 
was noted, and the retinal exam revealed an edematous retina 
and a "red cherry macula" with topical appearance of CRAO.  
The diagnostic impression was central retinal artery 
occlusion.  

After reviewing the history and examining the veteran, the VA 
ophthalmologist reported that a central retinal artery 
occlusion is devastating to the eye.  He noted it is 
estimated that irreversible injury to the retina cells occurs 
within ninety minutes following a CRAO, and there is no known 
treatment, even if the event occurs in a premier medical 
center.  According to the VA eye specialist, the analogy that 
a CRAO is like a massive stroke of the brain is correct.  He 
further stated that the clot-dissolving medication alluded to 
in the claims record (by the veteran) for treatment of a 
stroke is not helpful in CRAO.  The VA examiner observed that 
treatment is focused on dislodging the observation of the 
retinal artery, ocular massage, lowering intraocular pressure 
medication or aspirating intraocular fluid, dilating the 
artery by retrobulbar injection or breathing carbon dioxide.  
The examiner concluded his discussion of potential treatments 
for a CRAO by stating, "Unfortunately, these measures even 
when carried out properly almost universally fail."

Summing up the veteran's particular situation, the VA 
physician opined that "the etiology of the [veteran's] CRAO 
was atherosclerotic vascular disease."  The doctor said that 
the visual disturbance noted by the veteran on February 5, 
1998, in retrospect, was an early symptom of the impending 
CRAO.  However, according to the VA examiner, it appeared 
that the CRAO had not occurred at the time of the 
examination, and that VA personnel acted appropriately in 
light of the findings present on February 5th.  The right eye 
vision was not apparently different from that in the left 
eye.  The pupils reacted normally and the fundus was normal 
in appearance.  This would not have been the case had a CRAO 
occurred.  The VA specialist further noted that a transient 
ischemic attack (TIA) could have been responsible for the 
symptoms, but this would not have indicated an impending 
CRAO.  In the VA specialist's opinion, if a CRAO had in fact 
occurred, and symptoms of that event had been present on 
February 5, 1998, and immediate ophthalmologic consultation 
and treatment had been obtained, "in my opinion the resultant 
damage to the [veteran's] vision would have been the same."

II.  Legal Analysis

A.  Preliminary Matters

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other 
than those provided by the VCAA."  66 Fed. Reg. 45,629.  For 
the reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The November 2001 VA examination described below 
fulfills that requirement. 

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) and 
supplemental statement of the case (SSOC), issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this matter.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and the SOC and SSOC 
clarified what evidence would be required to establish 
disability benefits under 38 U.S.C.A. § 1151 for right eye 
vision loss as due to VA medical treatment.  The veteran 
responded to the RO communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  Further, in a July 2001 letter, the RO advised the 
veteran of the VCAA and its potential effect on his claim, 
and again advised him of the types of evidence that he should 
submit in support of the claim.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Entitlement to Benefits under 38 U.S.C.A. § 1151

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2001).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2001); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The appellant filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151, for his eye disorder, in 
December 1998.  Therefore, under the statute and the opinion 
of the General Counsel cited above, this claim must be 
decided under the current, post-October 1, 1997, version of 
38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, now provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

As for the merits of the veteran's claim under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may 
be awarded in the same manner as if the additional disability 
or death is service connected.  The Court of Appeals for 
Veterans Claims has consistently held that "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b)(2001).

Thus, even after repeal of the well-groundedness requirement 
by the VCAA, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  Moreover, and also consistent with the 
service-connection analogy, since a section 1151 claim is a 
claim for disability compensation, a veteran who has made a 
showing of some type of injury due to VA medical care "must 
still submit sufficient evidence of a causal nexus between 
that . . . event and his or her current disability . . . to 
be ultimately successful on the merits of the claim."  Wade 
v. West, 11 Vet. App. 302, 305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995). 

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, 10 Vet. App. at 186 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  In other words, without our 
doubting for a moment the sincerity of the veteran's accounts 
of his medical problem, we must be mindful that only medical 
professionals may make valid medical assessments of his 
condition, his current disability, and the etiology thereof.

The veteran maintains that the right eye vision loss from 
which he currently suffers resulted from VA treatment, 
specifically a lack of adequate treatment that failed to 
provide an ophthalmologic examination on February 5, 1998, 
when he initially sought treatment for right eye visual 
problems.  Although the evidence shows that the veteran was 
seen in the VA clinic that day for complaints of visual 
disturbances, the medical records indicate that his right eye 
vision was not apparently different from his left eye.  The 
pupils in his eyes reacted normally, and the fundus in each 
eye was normal in appearance.  This would not have been the 
case if a CRAO had occurred, according to the detailed 
discussion by the November 2001 eye specialist who examined 
the veteran.

No competent medical evidence has been submitted to show that 
the veteran's right eye vision loss is related to VA medical 
treatment or lack of such treatment, as contended by the 
veteran.  On the other hand, the VA treatment records 
repeatedly attribute the origin of the CRAO to the veteran's 
arteriosclerotic disease.  In fact, in November 2001, the 
physician who reviewed the veteran's medical records and 
examined him stated that, even if a CRAO had occurred and its 
symptoms had been present on February 5, 1998, and even if 
immediate ophthalmologic consultation and treatment had been 
obtained, in the medical specialist's opinion, "the resultant 
damage to the vision would have been the same."

The competent medical evidence of record does not establish 
an etiological relationship between the VA treatment of the 
veteran on February 5th and the right eye CRAO.  Furthermore, 
even assuming, arguendo, that such an etiological 
relationship were to be established, that finding, in and of 
itself, would not be a sufficient basis upon which to grant 
entitlement to benefits under the current provisions of 38 
U.S.C.A. § 1151.  This is because the record does not contain 
any evidence that reflects carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, either in furnishing medical care, or in 
not having the veteran examined by an ophthalmologist on 
February 5, 1998, which resulted in the veteran's claimed 
disability, right eye vision loss.

Moreover, even if there were presented medical evidence to 
establish that a delay in examination by a VA ophthalmologist 
caused the veteran's right eye vision loss (as opposed to a 
theoretical possibility), the veteran would need to 
demonstrate that the development of right eye vision loss as 
a result of a CRAO was an event not reasonably foreseeable.  
Although the veteran submitted an undated excerpt from a 
newspaper article indicating that sudden vision loss, 
particularly in one eye, is a warning of a stroke, the 
veteran also testified that his vision cleared when he was 
examined and performed the eye chart test on February 5, 
1998, at the VA facility.  More important, as noted above, 
the most recent VA examiner said that it appeared the 
veteran's CRAO had not even occurred at the time of the 
examination on February 5th.  The veteran's right eye vision 
was not apparently different from the left eye, his pupils 
reacted normally, and fundus examination was normal when he 
was originally seen in the VA Clinic.  The VA specialist said 
this would not have been the case had a CRAO occurred.  That 
evidence further militates against the veteran's claim, 
indicating that the development of vision loss is a 
reasonably foreseeable result of not immediately being 
examined by an ophthalmologist after experiencing visual 
disturbances.  Accordingly, compensation under the provisions 
of 38 U.S.C.A. § 1151 is not warranted for right eye vision 
loss.

In summary, compensation is not warranted for right eye 
vision loss claimed by the veteran as due to VA medical 
treatment, because the weight of the evidence preponderates 
against a grant of these benefits under 38 U.S.C.A. § 1151.  
In reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit-
of-the-doubt doctrine.  We are sympathetic with the veteran's 
vision problems, and understand his concerns, but the 
competent medical evidence of record does not place his claim 
in relative equipoise.  As the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b) (old 
and new versions); Gilbert v. Derwinski, 1 Vet. App. at 55-
57.


ORDER

Entitlement to disability compensation for right eye vision 
loss as a result of treatment at a Department of Veterans 
Affairs medical facility in February 1998 under the 
provisions of 38 U.S.C.A. § 1151 is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

